Title: From John Adams to David Sewall, 10 January 1821
From: Adams, John
To: Sewall, David



dear Sir
Montezillo January 10th 1821

your friendly letter of December the 20th. is a Cordial to me, in my present State of retirement and Convalescence—The testimoneys of Respect offered me from the Convention are a Consolation to me not as a gratification of my vanity, but as a proof that my principles and systems of Government are openly adopted and avowed by that great Assembly which is a City sett on a Hill—The eyes of all Europe and all America, north and South are turned to that object—And I sincerely believe hope their proceedings will be useful to mankind—not only in North and South America but throughout all Europe—where the efforts to obtain Representative Government ought to be restrained by Cautious prudence and resolute restrictions—Torrents of Blood and horrible devastations—dispassionate investigation of of Countries may be saved by a dispassionate investigation of the Nature of Man and of Society—and by temperate precautions against excess of passions in the Rich and the poor, Wise and the foolish, the learned, & the ignorant—For it is most manifest that Information has been wanting in all these Classes of Persons for the last thirty years—Passion and not judgement, have governed Nations for two long a Time—The Convention, I agree with you, is as wise learned and Patriotic an Assembly as ever Convened in New England—and I will add or in Old England—and I may add in the Old World—I covet the firmness of your hand which would certainly furnish you much more trouble from your old friend and only living Classmate
John Adams